Citation Nr: 1106418	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-33 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from January 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In June 2010, the Veteran and his wife testified at a hearing 
before the undersigned.  

In November 2009, the Veteran raised a claim of service 
connection for bilateral hearing loss.  The record also 
raises a claim for a total rating based on individual 
unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  These claims have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record on appeal, including the Veteran's 
personal hearing testimony, reveals that he receives counseling 
at the Columbus VA Medical Center and at the Columbus Vet Center. 
Although some of the Veteran's records from the Columbus VA 
Medical Center are found in the claims folder and the record 
contains a June 2009 letter from the Vet Center, it is clear that 
the record is incomplete.  Therefore, the Board finds that a 
remand is required to obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed 
to have constructive notice of VA treatment records); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the Veteran to 
attempt to obtain them). 

A review of the record on appeal reveals that, while the Veteran 
was provided a VA examination in August 2008 in connection with 
his claim of service connection for PTSD, he has not as yet been 
provided one in connection with his claim for a higher evaluation 
for PTSD.  Moreover, the claimant testified about a recent 
worsening of his adverse symptomatology which caused him to quit 
his because of difficulty concentrating.  Therefore, the Board 
also finds that a remand is also required to provide the Veteran 
with a VA examination to ascertain the current severity of his 
PTSD.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA 
provide a medical examination or, obtain a medical opinion, when 
such an examination or opinion is necessary to make a decision on 
the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); 
Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's 
duty to assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the records of 
prior examinations and treatment). 

Accordingly, this appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain and associate with 
the record all of the Veteran's post-2007 
treatment records from the Columbus VA 
Medical Center and Vet Center.  If any of 
the pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should  be 
documented in the claims file and the 
claimant notified in writing.  Because 
these are Federal records, if they cannot 
be secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder and the Veteran provided 
with a copy of that memorandum as well as 
offered an opportunity to respond.  

2.	After undertaking the above development to 
the extent possible, the RO should arrange 
for the Veteran to be afforded a VA 
psychiatric examination.  The claims file 
is to be provided to the examiner for 
review in conjunction with the examination 
and the examination report should reflect 
that the examiner reviewed the file.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished, including psychiatric 
testing, and all clinical findings should 
be reported in detail.  In accordance with 
the AMIE worksheet for rating PTSD, the 
examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his disability.  In addition to 
any other information provided pursuant to 
the AMIE worksheet, the examiner should 
provide answers to the following question:

Is it at least as likely as not 
that the Veteran's service-
connected PTSD acting alone 
(i.e., without regard to any of 
his nonservice-connected 
disorders) precludes him from 
securing or following a 
substantially gainful occupation?  

Note 1:  In providing an answer to the 
above question, the examiner should comment 
on the fact that the Veteran recently quit 
his job of nine years because of difficulty 
concentrating.

Note 2:  In providing an answer to the 
above question, the examiner is advised 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

All conclusions should be explained in 
detail.  

3.	After undertaking the above development, 
the RO/AMC should provide the Veteran with 
updated Veterans Claims Assistance Act of 
2000 (VCAA) notice in accordance with the 
United States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2010).

4.	The RO/AMC should thereafter readjudicate 
the claim.  Such adjudication should 
consider whether staged ratings are 
warranted.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, any evidence not received, any 
evidence received, and all applicable laws 
and regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

